ThiS Op.inionwas filed for;\--recora
                                                                                                   --:2       '">
                                                                                                                      I     ,
                                                                                                                    0 I '-...
                                                                   at 5) :C)c? a:m     on 0   c~    :J    I   .-.~.       ...._.




SWINOMISH INDIAN TRJBAL                          )
COMMUNITY, a federally recognized                )      No. 87672-0
Indian tribe,                                    )
                                                 )
                    Appellant,                   )
                                                 )
      v.                                         )      EnBanc
                                                 )
WASHINGTON STATE DEPARTMENT OF                   )
ECOLOG~                                          )
                                                 )      Filed     ·ocr 0 8 2013
                     Respondent.                 )
_______________________________)
      MADSEN, C.J.-This case involves the validity of an amended rule from the

Department of Ecology (Ecology) that reserves water from the Skagit River system for

future year-round out-of-stream uses, despite the fact that in times of low stream flows

these uses will impair established minimum instream flows necessary for fish, wildlife,

recreation, navigation, scenic and aesthetic values. Ecology relies on RCW

90.54.020(3)(a) for authority to make the reservations of water despite the existing

minimum flows. This statutory provision allows impairment of stream base flows when

overriding considerations of public interest are served. The Swinomish Indian Tribal

Community (Tribe) petitioned for review in superior court, challenging the validity of

Ecology's amended rule reserving the water. The trial court upheld the amended rule and

dismissed the Tribe's petition.

       We conclude that Ecology has erroneously interpreted the statutory exception as

broad authority to reallocate water for new beneficial uses when the requirements for
No. 87672-0


appropriating water for these uses otherwise cannot be met. The exception is very

narrow, however, and requires extraordinary circumstances before the minimum flow

water right can be impaired. Because the amended rule exceeds Ecology's authority

under the statute, the amended rule reserving the water is invalid under the

Administrative Procedure Act (APA), chapter 34.05 RCW. We reverse the trial court

order dismissing the Tribe's petition.

                                          FACTS

       The Skagit River system is the third largest system in the western United States,

with more than 3,000 rivers and streams that flow into the Skagit River system. The river

system is the only one in the 48 contiguous states in which all six species of Pacific

salmon are found. 1 The river system provides water for a very large number of water

right holders.

       Under the state water code, Ecology has authority to set minimum stream flows to

protect fish, game, birds or other wildlife resources, recreational and aesthetic values. On

March 15, 2001, Ecology promulgated the "Skagit River Basin Instream Flow Rule"

(Instream Flow Rule), chapter 173-503 WAC, which established regulations for the

Skagit River basin, including minimum instream flow requirements. The rule did not

allocate noninterruptible water for new uses; rather, water for new uses is subject to being

shut off when stream flows fall to or below the minimums established by rule, in accord

with general water law. Skagit County (County) and others opposed the rule, arguing

1
 Three of these species are listed as threatened under the Endangered Species Act of 1973, 16
U.S.C. §§ 1531-1544. See 50 C.F.R. § 17.11, § 223.102 (Coastal-Puget Sound bull trout, Puget
Sound steelhead, and Puget Sound Chinook).


                                              2
No. 87672-0


that it would effectively prevent new development that requires noninterruptible water

the entire year, including homes, businesses, agriculture, and industry.

       In April 2003, the County brought suit against Ecology, challenging the Instream

Flow Rule under the AP A. Over the following three years, attempts were made to reach

a consensus on an amended rule permitting some new uses of water without interruption

during times of low stream flows. These efforts were unsuccessful. Ecology then drafted

a proposed rule amendment, which it thereafter revised in response to comments from

interested parties.

       During this rule-making process, the County offered to settle its pending suit

against Ecology. The County proposed that in exchange for the County's dismissal of the

suit and its cooperation in implementing the Instream Flow Rule, Ecology would revise

its rule amendment to include a number of provisions. Ecology had already revised the

amended rule to include some of the revisions that the County suggested and agreed to

further revise the amended rule. On May 15, 2006, the County and Ecology entered into

a settlement agreement and the suit was dismissed.

       On the same day as the settlement agreement, May 15, 2006, Ecology issued the

amended instream flow rule (Amended Rule), 2 which establishes reservations ofwater

for specified uses. The Amended Rule establishes 27 reservations for domestic,

municipal, commercial/industrial, agricultural irrigation, and stock watering out-of-

stream uses. WAC 173-503-073, -075. The water for the new uses would not be subject

2
  The Instream Flow Rule and the Amended Rule each consist of more than one regulation but,
like the parties and for convenience's sake, we refer to the total of these regulations in each
instance in the singular form.


                                                3
No. 87672-0


to shut off during periods when the minimum flows set in the 2001 Instream Flow Rule

are not met, usually in late summer and early fall. Ecology says that the amount of water

reserved is a very low percentage of the total flow during low flow periods and biologists

from Ecology and the Department of Fish and Wildlife found that the amount of water

reserved is less than an amount that would have significant impacts on fish populations in

the river system.

       Under the state water code, minimum flows and levels established by

administrative rules, including the 2001 Instream Flow Rule, are appropriations of water

with priority dates of the rules' adoption, and therefore water necessary to meet

established minimum flows and levels is unavailable for appropriation to other uses.

Further, withdrawal of water necessary to maintain minimum flows impairs an existing

water right, contrary to law.

       The water code also directs that base flows be retained in rivers and streams

sufficient for preservation of fish, wildlife, scenic, aesthetic and other environmental

values, and navigation. However, withdrawal of water that conflicts with base flows may

occur under an exception that applies "where it is clear that overriding considerations of

the public interest will be served." RCW 90.54.020(3)(a). Ecology relied on this

exception for its authority to promulgate the Amended Rule.

       Ecology found that important public interests would be significantly advanced by

the reservations because without them new withdrawals for domestic, municipal,

industrial, agricultural, and stock watering uses would be interrupted when stream flows




                                              4
No. 87672-0


fall to the minimums established under the 200 1 Instream Flow Rule; new sources of

water were otherwise unavailable through most of the basin as a practical matter; and

economic productivity would be gained. 3 Ecology then found that the impact on aquatic

resources and recreational uses would be small, without significant harm to fish and

wildlife, and would result in what Ecology calls a small monetary loss to fisheries. 4

Ecology concluded that the former benefits clearly override the latter potential harms.

       In June 2008, the Tribe filed this action challenging the validity of the 2006

amended rule under the APA. On December 3, 2010, the superior court entered an order

denying the Tribe's petition for review. The Tribe appealed.

                                        ANALYSIS

       The Tribe contends that the Amended Rule is invalid because it exceeds statutory

authority, arguing that the rule conflicts with several provisions in the water code that

prohibit withdrawal of water when the withdrawal would impair minimum flows set by

rule, RCW 90.03.247, RCW 90.03.345, and RCW 90.22.030. The Tribe contends that

Ecology's reliance on the overriding-considerations exception is based on an incorrect

interpretation ofRCW 90.54.020(3)(a). The Tribe also contends that Ecology improperly

aggregated the reservations to meet the overriding-considerations exception for all of the

reservations, when many of the reservations would not satisfy even the test that Ecology

uses to determine whether the exception applies. As the party challenging the rule, the



3
  Ecology's economists estimated gained economic productivity of $32.9 million to $55.9
million over 20 years.
4
  Ecology estimated a monetary value of this loss at $5.3 million over 20 years.

                                              5
No. 87672-0


Tribe has the burden of establishing that the Amended Rule is invalid. RCW

34.05 .570( 1)(a).

       At the outset, we note that the exception at issue is found in a provision calling for

retention of "base flows," and the issue here is whether this exception applies to

"minimum flows" established for streams in the Skagit River basin. Although the term

"minimum flow" does not appear in RCW 90.54.020(3)(a), we have already determined

that the overriding-considerations exception is applicable to minimum flows. Postema v.

Pollution Control Hr 'gs Bd., 142 Wn.2d 68, 81, 11 P .3d 726 (2000).

       Standards of Review

       The Tribe's challenge to the validity of the Amended Rule is reviewed under the

AP A. A court must declare an administrative rule invalid if it finds that "the rule exceeds

the statutory authority ofthe agency." RCW 34.05.570(2)(c). Administrative "[r]ules

must be written within the framework and policy of the applicable statutes," Dep 't of

Labor & Indus. v. Gongyin, 154 Wn.2d 38, 50, 109 P.3d 816 (2005), and so long as the

rule is "reasonably consistent with the controlling statute[s]," an agency does not exceed

its statutory authority. Wash. Pub. Ports Ass'n v. Dep't of Revenue, 148 Wn.2d 637,646,

62 P.3d 462 (2003). However, '"[a]dministrative rules or regulations cannot amend or

change legislative enactments.'" Dep 't of Ecology v. Campbell & Gwinn, LLC, 146

Wn.2d 1, 19,43 P.3d 4 (2002) (quotingDep't of Ecology v. Theodoratus, 135 Wn.2d

582, 600, 957 P.2d 1241 (1998)). Rules that are not consistent with the statutes that they




                                               6
No. 87672-0


implement are invalid. Bostain v. Food Express, Inc., 159 Wn.2d 700, 715, 153 P.3d 846

(2007).

       Whether the Amended Rule is valid depends, ultimately, on whether Ecology has

correctly interpreted and implemented the exception in RCW 90.54.020(3)(a). This

provision states:

              (3) The quality of the natural environment shall be protected and,
       where possible, enhanced as follows:
              (a) Perennial rivers and streams of the state shall be retained with
       base flows necessary to provide for preservation of wildlife, fish, scenic,
       aesthetic and other environmental values, and navigational values. Lakes
       and ponds shall be retained substantially in their natural condition.
       Withdrawals ofwater which would conflict therewith shall be authorized
       only in those situations where it is clear that overriding considerations of
       the public interest will be served.

RCW 90.54.020(3) (emphasis added).

          When construing a statute, our goal is to determine and effectuate legislative

intent. TracFone Wireless, Inc. v. Wash. Dep 't of Revenue, 170 Wn.2d 273, 281, 242

P.3d 810 (2010); Campbell & Gwinn, 146 Wn.2d at 9-10. Where possible, we give effect

to the plain meaning of the language used as the embodiment of legislative intent.

TracFone, 170 Wn.2d at 281; Campbell & Gwinn, 146 Wn.2d at 9-10. We determine

plain meaning '""from all that the Legislature has said in the statute and related statutes

which disclose legislative intent about the provision in question.""' TracFone, 170

Wn.2d at 281 (quoting State v. JP., 149 Wn.2d 444,450,69 P.3d 318 (2003) (quoting

Campbell & Gwinn, 146 Wn.2d at 11)). In general, words are given their ordinary

meaning, but when technical terms and terms of art are used, we give these terms their




                                                7
No. 87672-0


technical meaning. Tingey v. Haisch, 159 Wn.2d 652, 658, 152 P.3d 1020 (2007); City of

Spokane ex rel. Wastewater Mgmt. Dep 'tv. Wash. State Dep 't of Revenue, 145 Wn.2d

445, 452, 454, 38 P.3d 1010 (2002).

       We consider the statutory context, related statutes, and the entire statutory scheme

when ascertaining the exception's plain meaning. See TracFone, 170 Wn.2d at 281;

Unruh v. Cacchiotti, 172 Wn.2d 98, 113, 257 P.3d 631 (2011). These considerations are

especially important here. First, resolving the meaning of a statutory provision

concerning water rights almost always requires consideration of numerous related statutes

in the water code. See, e.g., Campbell & Gwinn, 146 Wn.2d at 12-17; Postema, 142

Wn.2d at 77-83. Second, to understand the overriding-considerations exception, we must

understand the general principles to which the exception applies. We also bear in mind

that "generally exceptions to statutory provisions are narrowly construed in order to give

effect to legislative intent underlying the general provisions.'.' R.D. Merrill Co. v.

Pollution Control Hr'gs Bd., 137 Wn.2d 118, 140,969 P.2d 458 (1999). 5

       In the Amended Rule, Ecology made 27 reservations of water from the Skagit

River and its tributaries. RCW 90.54.050 authorizes Ecology to reserve and set aside,

through administrative rules, water for future beneficial use in conjunction with programs

provided for in RCW 90.54.040(1). RCW 90.54.040(1) directs that through the adoption

5
  If, after this inquiry, the statutory language is amenable to more than one reasonable
interpretation, the statute is ambiguous and other tools are employed to ascertain its meaning.
When an ambiguous statute addresses matters within an agency's particular expertise,
considerable weight will be given to the agency's interpretation unless the interpretation conflicts
with the statute or statutory scheme. Pub. Uti!. Dist. No. 1 of Pend Oreille County v. Dep 't of
Ecology, 146 Wn.2d 778, 790, 51 P.3d 744 (2002); Postema, 142 Wn.2d at 77; Theodoratus, 135
Wn.2d at 589.


                                                 8
No. 87672-0


of appropriate rules Ecology is to develop and implement a comprehensive water

resources program that will provide a process for future decisions on water resource

allocation and use.

         Water reservations are one way for Ecology to allocate water for specific future

beneficial uses. Then, those seeking to use water that has been reserved under this

process can submit "an application for a permit to make beneficial use of the public

waters embodied in a reservation" and if the application is approved and a permit to

beneficially use the water is issued, the priority date for the permit is the effective date of

Ecology's reservation of the water. RCW 90.03.345.

         Ecology's Interpretation of the Exception

         There is no question that the 27 reservations in the Amended Rule impair the

existing minimum flow rights because the uses for which the water is reserved are

noninterruptible year-round uses and water will be withdrawn that will further reduce

stream flows already at or below minimum flows. To justify the impairment of minimum

flows, Ecology relies on the overriding-considerations exception in RCW 90.54.020(3)(a)

using a "test" of its own devising to determine that the exception applies. In this

balancing "test," Ecology determines whether and to what extent important public

interests are served by the proposed reservations, whether and to what extent the

reservations would harm any public interests, and whether the public interests served
                                                6
clearly override harm to public interests.



6
    Ecology does not cite any rule or policy for this test.


                                                     9
No. 87672-0


      On the benefits side Ecology placed the gained economic productivity in the river

basin that Ecology determined would ensue from the water reservations over a 20-year

period. Also on the benefits side, Ecology says that sources of water other than new

withdrawals are as a practical matter unavailable and that without the reservations, new

withdrawals for a number of beneficial water uses-stock watering, domestic, municipal,

industrial, and agricultural uses-would be subject to interruption in times of low flow.

Ecology found that impact on aquatic resources and recreational uses would be very

small, and there would not be significant harm to fish and wildlife, with only a "small

loss" to fisheries over 20 years. Ecology determined the significant benefits clearly

overrode the potential harm.

       Postema

       Ecology's interpretation ofRCW 90.54.020(3)(a) does not follow our discussion

of the overriding-considerations exception in Postema. In Postema, we were chiefly

concerned with issues regarding the relationship of groundwater withdrawal from

aquifers in hydraulic continuity with surface water sources having minimum flows or

levels set by rule. However, we discussed impairment of minimum stream flows because

we held that denial of a permit to withdraw groundwater on the basis that withdrawal

would impair minimum flows and levels water rights requires actual impact and

hydraulic continuity alone does not establish such impairment.

       Several important points concerning minimum flow rights and the overriding-

considerations exception were established in Postema that bear on the present case. We




                                             10
No. 87672-0


held that "[ o]nee established, a minimum flow constitutes an appropriation with a priority

date as of the effective date of the rule establishing the minimum flow. RCW 90.03.345.

Thus, a minimum flow set by rule is an existing right which may not be impaired by

subsequent groundwater withdrawals." Postema, 142 Wn.2d at 81. And we determined

that "[t]he narrow exception to this rule is found in RCW 90.54.020(3)(a), which

provides that withdrawals of water which would conflict with the base flows 'shall be

authorized only in those situations where it is clear that overriding considerations of the

public interest will be served."' !d. (emphasis added). We concluded that a minimum

flow water right is not a limited right, but rather "[a] minimum flow is an appropriation

subject to the same protection from subsequent appropriators as other water rights, and

RCW 90.03.290 mandates denial of an application where existing rights would be

impaired." !d. at 82.

       No statute had been brought to our attention that

       requires any further weighing of interests once minimum flows have been
       established, and none requiring that economic considerations influence
       permitting decisions once minimum flows are set. Several statutes
       recognize that water is essential to the state's growing population and
       economy as well as necessary to preserve instream resources and values.
       RCW 90.54.010(1)(a); RCW 90.03.005 (describing policy of water use
       yielding maximum net benefits from both diversionary use of waters and
       retention of water instream to protect natural values and rights); RCW
       90.54.020(2) (generally same); see also RCW 90.82.010; RCW
       43.21C.030(2)(b) (State Environmental Policy Act of 1971); RCW
       43.21H.010 (state economic policy act). However, none ofthese statutes
       indicate that they are meant to override minimum flow rights once
       established by rule, none conflict with the statutes authorizing or mandating
       rules setting minimum flows, and none conflict with the specific statutes
       respecting priority of minimum rights.




                                              11
No. 87672-0


!d. at 82-83.

       Here, as discussed in Postema, a minimum flow set by rule is an existing water

right that may not be impaired by subsequent withdrawal or diversion of water from a

river or stream. The exception in RCW 90.54.020(3)(a) is a narrow exception, not a

device for wide-ranging reweighing or reallocation of water through water reservations

for numerous future beneficial uses.

       Ecology maintains, however, that Postema is distinguishable because there

individual applications for new water right permits were at issue, while here, Ecology

asserts, the Amended Rule is a water management rule for a particular watershed as a

whole. Water reservations under RCW 90.54.050, for specified purposes, provides a way

for future applicants to apply for permits to use this water for the designated beneficial

uses. We see no meaningful difference between water reservations that reserve water for

future individual applicants to obtain the right to put the water to those beneficial uses

and individual applicants who presently seek to appropriate water for the same beneficial

uses, insofar as impairment of the minimum or base flows is concerned. In both

instances, the result is a water right held by an individual to the detriment of the existing

minimum flow water right.

       However, in Postema the overriding-considerations exception was not directly at

issue, and we did not engaged in a detailed examination of its language or the statutory

context to determine its meaning. We thus turn to the statutory interpretation analysis.




                                              12
No. 87672-0


       Plain Language of the Exception in RCW 90.54.020(3)(a)

       Ecology's interpretation of the statute is not consistent with the statute and must

be rejected. First, as the Tribe maintains, Ecology's balancing test treats beneficial uses

of water as serving an overriding consideration of the public interest so long as total

benefits from all beneficial uses outweigh the harm resulting from impairing the instream

flows. But the statute does not use the term "beneficial uses" and it does not treat every

potential beneficial use as serving the public, as opposed to a private, interest.

       The plain language of the exception is that "rivers and streams ... shall be

retained with base flows" and withdrawals that would conflict with base flows are

allowed only when "it is clear that overriding considerations of the public interest will be

served." RCW 90.54.020(3)(a). Had the legislature meant "overriding considerations" to

be a matter of weighing benefits flowing from "beneficial uses" against harm to instream

uses and values after minimum flows have been set, it could have said so. The legislature

has used the terms "beneficial use" and "beneficially use" throughout chapter 90.03

RCW and elsewhere in the water code, and plainly is aware of the importance and

meaning of these terms. 7

       Further, in RCW 90.54.020(1) the legislature said that "[u]ses of water" for

specified purposes "are declared to be beneficial." The legislature's choice of different

words in another subsection of the same statute in which RCW 90.54.020(3)(a) appears

shows that a different meaning is intended. See Densley v. Dep 't of Ret. Sys., 162 Wn.2d

7
 "Beneficial use" is a term of art having two specialized meanings in water law. Theodoratus,
135 Wn.2d at 589-90 (the term '"[b]eneficial use' refers to both the type of use and the measure
and limit of the water right" (emphasis omitted)).

                                               13
No. 87672-0


210, 219, 173 P.3d 885 (2007) (when different words are used in the same state,

presumption is that a different meaning is intended). Thus, "public interests" in the

exception is not equivalent to "beneficial uses." This is an important difference because

beneficial uses may be uses that are public benefits only in the sense that any useful end

to which water is put benefits the public. For example, here some of the water is reserved

for exempt wells for domestic use on a noninterruptible basis-a private use, generally

speaking, not a public use.

       Moreover, Ecology's use of its balancing test to determine when the overriding-

considerations exception will justify reservations of water for exempt domestic wells is

not consistent with the statutory requirement of an "overriding" consideration. There is

no question that continuing population growth is a certainty and limited water availability

is a certainty. Under the balancing test, the need for potable water for rural homes is

virtually assured of prevailing over environmental values. But the Water Resources Act

of 1971, discussed below, explicitly contemplates the value of instream resources for

future populations:

       Adequate water supplies are essential to meet the needs of the state's
       growing population and economy. At the same time instream resources
       and values must be preserved and pro(ected so that future generations can
       continue to enjoy them.

RCW 90.54.010(1)(a) (emphasis added).

       Ecology's test is insufficient to identify "overriding" considerations of public

interest while giving effect to legislative intent that water for population growth would

not trump domestic water needs in every instance and every area in the state where rural



                                             14
No. 87672-0


development is thought to be desirable. In addition, Ecology's interpretation does not

accord with the principle that as an exception, RCW 90.54.020(3)(a) must be narrowly

construed. Rather, Ecology appears to use it as a way to reallocate water supply and

priority of rights. Nothing in the limited number of words in the exception can be said to

grant such expansive power.

       Prior Appropriation

       Moreover, Ecology's interpretation ofthe overriding-considerations exception is

inconsistent with the entire statutory scheme. First, it conflicts with the prior

appropriation doctrine. At the time Washington became a state, generally water rights

could be acquired under either the riparian rights doctrine, under which water could be

used by possessors of land adjacent to a water source, or the prior appropriation doctrine,

under which those who put water to beneficial uses could obtain water for these uses

without the necessity of the land being adjacent to the water source. When the 1917

surface water code was enacted, the prior appropriation doctrine was adopted as the sole

method for obtaining new water rights, RCW 90.03.010, and a process for appropriating

water was established that could result in obtaining a water right certificate for a set

quantity of water to be applied to beneficial use(s).

       Reservations of water under RCW 90.54.050 constitute appropriations of water.

RCW 90.03.345 (a reservation of water is an appropriation having as its priority date the

effective date of the reservation). Reservations of water must therefore meet the same

requirements as any appropriation of water under the water code. "[B]efore a permit to




                                              15
No. 87672-0


appropriate may be issued, Ecology must affirmatively find (1) that water is available, (2)

for a beneficial use, and that (3) an appropriation will not impair existing rights, or (4) be

detrimental to the public welfare." Postema, 142 Wn.2d at 79; see RCW 90.03.290(3).

       But rather than meeting these requirements, under Ecology's interpretation of

RCW 90.54.020(3)(a) reservations of water may be made using the overriding-

considerations exception in place of satisfying these requirements. At least two of the

requirements to appropriate water could not be met under RCW 90.03.290(3). The

proposed beneficial uses are for noninterruptible year-round uses, but water is not

available for the proposed noninterruptible out-of-stream uses for which the water

reservations are made. In addition, year-round withdrawals of water will impair the

existing minimum flow rights, another reason why an application to appropriate would

have to be denied under RCW 90.03.290(3). 8

       Nevertheless, Ecology's "test" results in water being set aside for specified

beneficial uses in the future, when those seeking to use water that has been reserved can

apply for a permit to beneficially use the public waters embodied in the reservation.

RCW 90.03.345. Because the water is already reserved, the applicant will not be barred

from using the water on the ground that water is unavailable. In addition, impairment of

existing rights will not be a bar under Ecology's test because the determination was

already made that impairment of existing minimum flow water rights is justified under

the overriding-considerations exception.

8
  The lack of available water is, of course, a result of the total water rights to withdraw water
from the Skagit River and its tributaries. But if base flows did not have to be set and the
minimum flow requirements did not exist, more water would be available.


                                                 16
No. 87672-0


      But Ecology not only uses the overriding-considerations exception as a broad

grant of authority to reallocate water committed to existing minimum flow water rights

when an appropriation could not be granted under RCW 90.03.290(3), Ecology goes

much further. Ecology reasons that (1) allowing new uses that otherwise would not be

allowed because of lack of available water and (2) impairing existing rights so that year-

round water may be obtained are "benefits" to be weighed in favor of the reservations of

water that impair the existing minimum flow rights. In other words, Ecology uses the

very same reasons why an application to appropriate water would have to be denied

under RCW 90.03.290, lack of available water and impairment of existing rights, as

reasons why the overriding-consideration exception ofRCW 90.54.020(3)(a) applies.

       Needless to say, this is a strained, unlikely interpretation of the overriding-

considerations exception. Densley 162 Wn.2d at 23 3 (court avoids a strained, unlikely

interpretation of a statutory provision). Nothing in the language used in RCW

90.54.020(3)(a) says that the overriding-considerations exception is intended as an

alternative method for appropriating water when the requirements ofRCW 90.03.290(3)

cannot be satisfied for the proposed appropriation. This end-run around the normal

appropriation process does not accord with the prior appropriation doctrine and the

detailed statutes implementing the doctrine.

       In addition, Ecology's aggregation of uses is also inconsistent with the prior

appropriation scheme. Ecology aggregates the proposed uses to which the reserved water




                                               17
No. 87672-0


will be put and then concludes the overriding-considerations exception applies to permit

impairment of the minimum flow rights by all of the future uses.

       When an application to appropriate water is made and impairment to existing

rights is considered, "RCW 90.03.290 does not ... differentiate between impairment of

existing rights based on whether the impairment is de minimis or significant. If

withdrawal would impair existing rights, the statute provides the application must be

denied." Postema, 142 Wn.2d at 90. Yet, under Ecology's approach, a use that in and of

itself has little, if any, public interest impact would be allowed to impair existing

minimum flow water rights because it is combined with other uses for which water

reservations are made.

       Further, Ecology's view that future uses may be aggregated for purpose of the

overriding-considerations exception is contrary to the basic principle of the prior

appropriation doctrine that the first in time is the first in right. RCW 90.03.01 0;

Campbell & Gwinn, 146 Wn.2d at 9; Postema, 142 Wn.2d at 79; Longmire v. Smith, 26

Wash. 439, 447, 67 P. 246 (1901). This "paramount rule" of the doctrine means that

"' [t]he first appropriator is entitled to the quantity of water appropriated by him, to the

exclusion of subsequent claimants."' Postema, 142 Wn.2d at 80, 79 (emphasis added)

(quoting Longmire v. Smith, 26 Wash. 439, 447, 67 P. 246 (1901)). 9 The prior


9
 Normally, the priority date for a water right relates back to the date the user made the
application for a permit to appropriate water. RCW 90.03.340; Postema, 142 Wn.2d at 80 n.2;
R.D. Merrill, 137 Wn.2d at 132. But if minimum flows or levels are in effect when a permit to
appropriate is granted, the permit must be conditioned to protect the minimum flows or levels,
RCW 90.03.247, and therefore the date the permit is approved, not the date of application,
determines the priority date of the permit to appropriate and consequently whether the water

                                               18
No. 87672-0


appropriation doctrine and the first in time first in right priority principle are founded on

the idea that at some point the water in a stream or lake will be insufficient to satisfy all

potential users, and that the rights of those who have already appropriated water to a

beneficial use will be superior to any later appropriators.

       Minimum Flow Water Rights

       Ecology's interpretation ofRCW 90.54.020(3)(a) is also contrary to the statutory

scheme because it conflicts with provisions that give minimum flows set by rule the same

status as other water rights. Although there were no "minimum flows or levels" or "base

levels" to begin with, as time passed and the state's population increased demands on

water resources also increased. While appropriative beneficial uses of water frequently

remove water from the stream or lake, many other uses require that stream flows be

maintained, including fish production, recreation, navigation, and power production.

Growing, competing demands for water led to a number of new laws over time, and

among these are acts and statutes designed to further the goal of retaining sufficient water

in streams and lakes to sustain fish and wildlife, provide recreational and navigational

opportunities, preserve scenic and aesthetic values, and ensure water quality.

       In 1955, the Legislature declared the policy ofthe State to be that sufficient water

flow be maintained in streams to support fish populations and authorized rejection of

water right applications if these flows would be impaired. LAws OF 1955, ch. 12, §

75.20.050 (codified as amended at RCW 77.57.020).


right obtained under the permit is subject to the minimum flows or levels. Postema, 142 Wn.2d
at 80 n.2.


                                               19
No. 87672-0


       In 1969, the legislature enacted the Minimum Water Flows and Levels Act,

chapter 90.22 RCW. This is the act that authorized Ecology to establish, by

administrative rule, minimum flows or levels to protect instream flows necessary for fish

and other wildlife, recreation and aesthetic purposes, and water quality. RCW 90.22. 0 10

provides in part:

       The department of ecology may establish minimum water flows or levels
       for streams, lakes or other public waters for the purposes of protecting fish,
       game, birds or other wildlife resources, or recreational or aesthetic values of
       said public waters whenever it appears to be in the public interest to
       establish the same. In addition, the department of ecology shall, when
       requested by the department of fish and wildlife to protect fish, game or
       other wildlife resources under the jurisdiction of the requesting state
       agency, or if the department of ecology finds it necessary to preserve water
       quality, establish such minimum flows or levels as are required to protect
       the resource or rareserve the water quality described in the request or
       determination. [ OJ, [ 11 ]

       Under the 1969 act, the minimum flows and levels "shall in no way affect existing

water and storage rights" and "[n]o right to divert or store public waters shall be granted"

by Ecology that conflicts with the minimum flows or levels adopted. RCW 90.22.030.

In other words, a minimum flow or level cannot impair existing water rights and a later

application for a water permit cannot be approved if the water right sought would impair

the minimum flow or level. Thus, as indicated, minimum flows and levels established by



10
   The statute is substantially the same as when it was enacted. See LAWS OF 1969, 1st Ex. Sess.,
ch. 284, § 3.
11
   Washington House Bill1384, 63d Leg. Reg. Sess. (Wash. 2013) would have made the
Department of Ecology the sole agency for natural resource management, consolidating other
agencies including the Department of Fish and Wildlife, and the bill would have amended RCW
90.22.010 to reflect this change. On May 13, 2013, in a special session following the regular
legislative session, by resolution the bill was reintroduced and retained in present status.


                                               20
No. 87672-0


rule are, like other appropriative water rights, subject to the rule of "first in time, first in

right." 12 Minimum flow rights established by rule are treated as other water rights.

       In 1971, the legislature enacted the Water Resources Act, which includes the

overriding-considerations exception at issue in the present case. The Water Resources

Act of 1971 was intended "to set forth fundamentals of water resource policy for the state

to insure that waters of the state are protected and fully utilized for the greatest benefit to

the people of the state of Washington and, in relation thereto, to provide direction to the

department of ecology and other state agencies and officials, in carrying out water and

related resources programs." LAws OF 1971, 1st Ex. Sess., ch. 225, § 1.

       The statement of purpose recognizes utilization of state water resources for

"promotion of public health and the economic well-being of the state and the preservation

of its natural resources and aesthetic values." RCW 90.54.010(1)(a). This broad

statement of overall goals-the public health, the state's economic well-being, and

preservation of natural resources and aesthetic values-shows the legislature continued

to recognize that retention of waters instream is as much a core principle of state water

use as the other goals, including economic well-being. In addition, more specific but still

general goals are addressed, among them comprehensive resource planning through a

regional planning process is emphasized; assessment of water availability, use, and

demand is recognized as necessary for long term planning, together with an inventory of


12
   In 1993, chapter 90.22 RCW was amended to require that Ecology, in cooperation with Indian
tribes and the Department of Fish and Wildlife, establish priorities for evaluation of instream
flows, with primary focus on wild salmonid production. Plainly, the legislature continued to
place a high value on maintaining instream flows to support fish.

                                                21
No. 87672-0


available resources consolidated into one resource data system; and setting out

fundamental state water resource policy to assure that waters are fully protected and fully

used for greatest benefit to the people of the state. RCW 90.54.010.

       And, consistent with the overall goal of preserving natural resources and aesthetic

values, among the wide range of beneficial uses to which water may be put that are

summarized in the Water Resources Act of 1971 are "fish and wildlife maintenance and

enhancement, recreational, ... and preservation of environmental and aesthetic values."

RCW 90.54.020(1).

       The 1971 act introduced the exception at issue here. As quoted above, RCW

90.54.020(3) first declares that "[t]he quality of the natural environment shall be

protected" and if possible, "enhanced." The subsection then declares that "[p ]erennial

rivers and streams ... shall be retained with base flows necessary" to preserve "wildlife,

fish, scenic, aesthetic and other environmental values, and navigational values" and

"[l]akes and ponds shall be retained substantially in their natural condition." RCW

90.54.020(3)(a). Next follows the overriding-considerations exception, which states that

"[w]ithdrawals of water which would conflict therewith shall be authorized only in those

situations where it is clear that overriding considerations of the public interest will be

served." Id.

       Subsequent legislation confirms that minimum flows set by rule continue to be

important existing rights, notwithstanding that instream uses often do not produce

economic gains. In 1979, the legislature reiterated the principle set out in the Minimum




                                              22
No. 87672-0


Water Flows and Levels Act of 1969, RCW 90.22.030, that minimum flows or levels set

by rule would be treated like other water rights. RCW 90.03.345 expressly provides

priority dates for minimum flows or levels established by rule, stating that "establishment

of reservations of water for ... minimum flows or levels under RCW 90.22.010 or

90.54.040 shall constitute appropriations within the meaning of this chapter with priority

dates as of the effective dates of their establishment." RCW 90.03.345. Accordingly,

minimum flows or levels, once established, have priority over later acquired

appropriative water rights. "This chapter," referred to in RCW 90.03.345 includes the

prohibition on impairment of existing water rights in RCW 90.03.01 0. This statute,

which was enacted after RCW 90.54.020, contains no qualifications that suggest the

importance of minimum flow rights is diminished by either the "[m]aximum net benefits"

or overriding-considerations provisions in RCW 90.54.020(2) and (3)(a).

       In 1979, the legislature also made explicit what by then had long been apparent,

i.e., that public policy had dramatically changed from what had been true when the water

code was first enacted. Unlike the 1917 law that encouraged maximum diversion of

water, the legislature stated in 1979:

       It is the policy of the state to promote the use of the public waters in a
       fashion which provides for obtaining maximum net benefits arising from
       both diversionary uses of the state's public waters and the retention of
       waters within streams and lakes in sufficient quantity and quality to protect
       instream and natural values and rights. Consistent with this policy, the state
       supports economically feasible and environmentally sound development of
       physical facilities through the concerted efforts of the state with the United
       States, public corporations, Indian tribes, or other public or private entities.
       Further, based on the tenet of water law which precludes wasteful practices




                                              23
No. 87672-0


       in the exercise of rights to the use of waters, the department of ecology
       shall reduce these practices to the maximum extent practicable ....

RCW 90.03.005. Obtaining maximum benefits, prudent management of the state's water

resources with input of interested entities, preservation of water within streams and lakes

as necessary for instream and natural values, and avoidance of wasteful practices are

important goals of present water resource management.

       Also in 1979, the legislature enacted RCW 90.03.247, which requires that a permit

to appropriate water from a stream or other water body for which minimum flows or

levels have been established must be conditioned to protect the levels or flows. Thus,

this statute, like others, recognizes established minimum flows as water rights equivalent

to other existing water rights that cannot be impaired by a subsequent appropriation.

       In contrast to the statutory scheme as a whole, and several specific statutes,

Ecology's interpretation ofRCW 90.54.020(3)(a) would relegate minimum flow water

rights to a lesser class of water right than others, with the water subject to reallocation if

Ecology decides that reservations for other beneficial uses would make better use of the

state's water. If the minimum flows are to be subject to reallocation by way of

reservations of water rights under RCW 90.54.050 whenever other beneficial uses are

thought to be better, however, more specific direction from the legislature is required. At

present, under the water code minimum flows set by rule are appropriations with a

priority date as of the date adopted by rule, minimum flows set by rule cannot impair

existing rights and subsequent rights cannot impair existing flow right, and permits to




                                              24
No. 87672-0


appropriate water from streams with minimum flows set by rule must be conditioned to

protect the minimum flows.

       Ecology's interpretation and application of the overriding-considerations fails to

give minimum flow water rights the protection the legislature has determined is

appropriate, and is thus inconsistent with the statutory scheme. 13

       Extent ofAuthority under RCW 90.54.020(3)(a)

       We turn now to the parties' disagreement about whether Ecology's interpretation

of the exception in RCW 90.54.020(3)(a) incorrectly gives too much discretion and

authority to Ecology to reallocate water use. The Tribe contends that Ecology uses the

exception as a broad grant of authority. Ecology maintains that the amount of water

reserved here is relatively small in terms of overall stream flow and that the statutes,




13
  The dissent says that the legislature made clear when enacting the Water Resources Act of
1971 that minimum flows are not greater than competing interests. Dissent at 8. It is unclear
what the dissent means. There is no claim in this case that minimum flow rights are greater than
other rights. As explained, these rights are treated like other appropriations of water having
priority dates.
        The dissent suggests that unless we read the overriding-considerations exception to allow
for reallocation of water subject to minimum flow rights, we are contravening RCW 90.22.020.
However, this statute provides that "[f]lows or levels authorized for establishment under RCW
90.22.010, or subsequent modification thereof by the department" are to be provided through
adoption of rules after public hearings for which notice is provided. Nothing in the statute
indicates that considerations supporting a modification are any different from the considerations
involved in setting minimum flows in the first place and actually the statute's treatment of
"subsequent modification" and "establishment" together without distinction shows that the
process for modification is the same as for establishing minimum flows in the first place. In
addition, the reference to RCW 90.22.010 indicates the same standards apply. Nothing in RCW
90.22.020 suggests the overriding-considerations exception is relevant to the determination to
establish or modify minimum flows under RCW 90.22. 0 10. Further, the dissent is thus also
incorrect in assuming that under our decision only modifications increasing minimum flow rights
are possible.


                                               25
No. 87672-0


including the overriding-considerations exception, constrain Ecology's discretion and

prevent using the exception as a source of broad authority.

       Regardless of the amount of water at issue in this case, Ecology's reading of the

statute results in considerable authority to reevaluate and reallocate water through

reservations of water from streams with minimum flows set by rule. Indeed, here the 27

water reservations for a wide number of uses could not be used for the year-round

beneficial uses specified unless such authority is found under RCW 90.54.020(3)(a).

       But the overriding-considerations exception cannot reasonably be read to replace

the many statutes that pertain to appropriation of the state's water and minimum flows.

Existing statutes govern applications to beneficially use water for the purposes for which

the reservations were made here. For example, Ecology determined that noninterruptible

water is needed for some domestic exempt wells because, while there is a current

provision for exempt wells, the appropriators' right to use the water is subject to rights

with priority in time. But exempt wells are provided for by statute and Ecology's actions

on applications for exempt wells are clearly set out in the water code-without any

provision permitting a "jump to the head of the line" in priority as a result of Ecology's

reservations of water and use of the overriding-considerations exception. See RCW

90.44.050. 14


14
   The dissent engages in a "factual analysis" intended to show that exempt well uses and rural
public water supply systems qualify under a cost-benefit analysis for consideration under the
overriding-considerations exception. But the analysis simply shows what is always true-there
are hardships attendant to any water right with a later priority date and too little water available
to satisfy all rights. The dissent also claims that the reallocations of water for exempt well users
and rural public water systems should be permitted since they involve only small quantities of

                                                 26
No. 87672-0


       Ecology also maintains that some of the water reservations are for uses that would

permit homes and other development in rural areas in the basin where other

noninterruptible sources of water do not exist. To the extent that Ecology is correct in

believing that such development is desirable, we do not believe that the legislature has

extended broad authority to Ecology in RCW 90.54.020(3)(a) to make this development

possible through water reservations that reallocate water presently allocated for minimum

stream flows.

       Economic Gains

       Next, the Tribe says that Ecology's "test" gives controlling weight to projected

economic gains from the beneficial uses for which the water reservations are made.

Although Ecology recognizes that the legislature sought to preserve the state's natural

resources and aesthetic values, in this case its "test" nonetheless seems principally

focused on economic impact from the development that the water reservations are

intended to encourage, as the Tribe says.

       Economic benefits are undoubtedly of importance in allocating available waters

for beneficial uses and the Water Resources Act of 1971 expressly states that economic

well-being is a broad goal of the act. RCW 90.54.010. Here, though, the specific issue is

whether potential economic gains can justify impairment of existing rights resulting from

reallocation of water to other beneficial use. The overall statutory scheme does not


water and will have little impact on minimum flows. But the overriding-considerations
exception is not a grant of general authority to reallocate water subject to existing water rights
regardless of whether the impact on minimum flows and instream uses would be substantial or
slight.


                                                 27
No. 87672-0


support the proposition that the economic value of a new use justifies encroachment on

existing uses, including minimum flows set by rule. The high value placed on minimum

flows is not overcome just because economically advantageous uses could be made of the

water necessary to satisfy the minimum flow rights.

      And, even as to allocation of water not already spoken for, best use of water does

not necessarily mean economically beneficial use. Future allocations of water should be

"based generally on the securing of the maximum net benefits for the people of the state."

RCW 90.54.020(2). "Maximum net benefits shall constitute total benefits less costs

including opportunities lost." I d. The meaning of "benefits" is clarified by RCW

90.03.005, enacted in 1979, which states in part that

       [i]t is the policy of the state to promote the use of public waters in a fashion
       which provides for obtaining maximum net benefits arising from both
       diversionary uses of the state's public waters and retention of waters within
       streams and lakes in sufficient quantity to protect instream and natural
       values and rights.

(Emphasis added.) "Maximum net benefits" here refers to both diversionary uses, many

of which can be quantified in dollars, and also to instream uses, many of which cannot be

economically quantified. 15 It follows that the term "maximum net benefits" in RCW

90.03.005 and RCW 90.54.020(2) does not mean economic benefits alone. That more

than economic benefits are contemplated is also necessarily the case because RCW

90.54.020 additionally mandates that waters of the state shall be of high quality. RCW

15
   How does one put a dollar value on being in the presence of crystal clear water coursing down
a steep slope through a rock-lined, moss-edged stream bed among evergreen trees, for example?
While commercial uses of the state's instream flows might be made-tourism and paid-for
recreation, for example-such uses do not entail the total benefits derived from streams and
lakes.

                                               28
No. 87672-0


90.54.020(3)(b). High quality is also not a benefit from instream flow that is readily

subject to dollar valuation.

       Thus, economic gains alone do not justify using RCW 90.54.020(3)(a) to

reallocate water that is already subject to a minimum flow water right. 16

       The overriding-considerations exception and Ecology's use of it to justify

appropriations of water that otherwise could not be approved presents complex issues of

water law and policy. We have considered the questions posed in the context of the

many relevant provisions of the state water code. Insofar as this case implicates policy

determinations about reallocating the water that is presently needed to satisfy minimum

flow water rights to other uses to encourage development in rural areas of the Skagit

River basin, the policy determinations are for the legislature. If reallocation of instream




16
  The dissent says that allowing the reservations for rural public water supply systems and
exempt wells is a matter of necessity if rural development and lifestyle is to be possible. In
every basin where water is unavailable, the same can be said to be true. The legislature is well
aware that water availability is a significant issue. It has enacted numerous laws reaching
various aspects of the issue. See, e.g., Kittitas County v. E. Wash. Growth Mgmt. Hr 'gs Ed., 172
Wn.2d 144, 175, 256 P.3d 1193 (2011) (noting that planning for rural growth requires that water
quality and availability be protected under the Growth Management Act, chapter 36.70A RCW
(citing RCW 36.70A.020(10), .070(1), .070(5)(c)(iv))); LAWS OF 1997, ch. 443 ("[r]elating to
water supply and growth management"), id. § 1 (enacted in response to the "need for
development of additional water resources to meet the forecasted population growth in the state";
legislative intent is "to direct the responsible agencies to assist applicants seeking a safe and
reliable water source for their use"; to be accomplished, not through using additional water
resources or reallocating water rights, but "through assistance in the creation of municipal
interties and transfers, additional storage capabilities, enhanced conservation efforts, and added
efficiency standards for using existing supplies"); RCW 43.21A.064(5). Among other things,
statutes also describe alternative sources of water. E.g., RCW 90.54.180(2) ("[i]ncreased water
use efficiency and reclaimed water" are to be considered as sources of water, with other sources
including "conservation, waste water recycling, and impoundment").


                                                29
No. 87672-0


flow necessary to meet minimum flow water rights is to be a part of state water policy, it

should come by way of legislative action. 17

       We hold that Ecology's Amended Rule reserving water for designated future

beneficial is inconsistent with the plain language ofRCW 90.54.020(3)(a) and




17
   And specifically with regard to the dissent, if the legislature intended Ecology to have
authority to reallocate existing water rights to exempt well and rural public water supply systems
as a plmming tool for future rural development, it would have provided more guidance than the
single sentence exception in RCW 90.54.020(3)(a). Moreover, we note that the dissent does not
adequately explain why it believes that the reservations for exempt wells and rural public water
supply systems may qualify under the overriding-considerations exception but none of the other
reservations do.
         The dissent claims that minimum flows are not "immutable." Dissent at 3. The dissent
maintains that we have previously approved action by Ecology that impinged on existing prior
appropriations when setting minimum flows and therefore, the dissent urges, Ecology may also
impinge on minimum flows since they are to be treated like other prior appropriations. Dissent
at 3 (citing Pub. Util. Dist. No. I, 146 Wn.2d at 817-18).
         The dissent incorrectly reads Public Utility District No. I. The case involved a
hydroelectric utility district's application to amend its federal license to allow power generation.
Under federal law and state law implementing federal law, the district had to obtain Ecology's
approval of a"§ 401 certification" that the project complied with the federal Clean Water Act.
Ecology issued the certificate but conditioned it on maintenance of additional minimum flows in
order to meet state and federal standards prohibiting degradation of state waters that would
interfere with or injure existing beneficial uses, i.e., fish habitat, recreational use, and aesthetics.
Degradation can occur as a result of reduced stream flow that affects the physical or biological
integrity of the water, and if this happens reduced stream flow constitutes pollution under state
and federal law. In Public Utility District No. I, reduced stream flow would have occurred that
would affect fish spawning and other instream uses because the project involved a three and one-
half mile bypass reach. Ecology acted within its authority under the Clean Water Act to prevent
 and control this kind of pollution by imposing conditions on certification, as established by
Public Utility District No. I of Jefferson County v. Washington Department ofEcology, 511 U.S.
 700, 114 S. Ct. 1900, 128 L. Ed. 2d 716 (1994) (Elkhorn II) and the legislature's grant of
 authority to Ecology "take all action necessary to ... meet" the requirements of the Clean Water
 Act. RCW 90.48.260(1).
         In short, the regulatory scheme at issue was entirely separate from the statutes that govern
 appropriations of water, including appropriations for minimum flows. The legislature has
 expressly distinguished between minimum flows under chapters 90.03, 90.22, and 90.54 RCW,
 and instream flow conditions in a§ 401 certification under the Clean Water Act and the Water
 Pollution Control Act, chapter 90.48 RCW. Pub. Util. Dist. No. I, 146 Wn.2d at 820-21.


                                                   30
No. 87672-0


inconsistent with the statutory context and the entire statutory scheme. It is therefore in

excess of Ecology's authority and invalid.

       In light of our determination that the Amended Rule is invalid, we do not reach

additional issues raised.

                                      CONCLUSION

       RCW 90.54.020(3)(a) provides that perennial streams and rivers must be retained

with base flows sufficient to preserve fish and wildlife, scenic, aesthetic and other

environmental values, and navigation. A narrow exception is found in the statute that

permits impairment of minimum flows set by rule in situations where it is clear that

overriding considerations of the public will be served. This exception does not permit the

Department of Ecology to reassess the relative merits of uses and reallocate water that is

needed to maintain the instream flows through reservations of water for future beneficial

uses. Accordingly, Ecology's Amended Rule, which made 27 reservations of water for

out-of-stream year-round noninterruptible beneficial uses in the Skagit River basin and

which would impair minimum flows set by administrative rule, exceeded Ecology's

authority because it is inconsistent with the plain language of the statute and is

inconsistent with the entire statutory scheme.

       The Amended Rule is invalid.




                                              31
No. 87672-0




WE CONCUR:




              32
Swinomish Indian Tribal Cmty. v. Dep't of Ecology




                                     No. 87672-0

       WIGGINS, J. (dissenting in part)-Our task today is to determine the

meaning of the overriding consideration of the public interest (OCPI) standard.

But rather than engaging with the statutory text, the legislative history, or the facts

of this case, the majority relies on the general contours of the prior appropriation

principle of water allocation. Because minimum flows constitute a vested water

right, the majority reasons, the OCPI exception to vested water rights does not

apply. This theory not only borders on the tautological, but fails to provide

meaningful guidance on the statutory scheme. In other words, the majority

explains why not every beneficial use will necessarily constitute an OCPI, but

never explains why no beneficial use can ever be an OCPI. Specifically, the

majority does not explain why a significant benefit to communities underserved by

existing water supplies, with a minimal impact on instream flows, cannot be an

OCPI. The legislative history of the Water Resources Act of 1971 (hereinafter

WRA) (chapter 90.54 RCW) indicates that the majority is reading the OCPI

exception too narrowly, and the Department of Ecology's data indicate that the

critical water needs of rural and exempt-well users can be served with a very

minor reservation. Therefore, I dissent in part. 1

1
  I contest the majority's holding only as to the 1.17 to 1.5 cubic feet per second (cfs)
reserved for exempt-well users and rural public water systems, as described below.
The majority correctly invalidates the remaining 23.5 cfs of reservations created by
the amended instream flow rule (Amended Rule) (see majority at 3 n.2).
No. 87672-0 (Wiggins, J., dissenting in part)


  I.   Statutory analysis

       The minimum flow levels on which the majority relies exist by virtue of the

Minimum Water Flows and Levels Act of 1969, chapter 90.22 RCW (hereinafter

MWFLA). The MWFLA does not exist in a vacuum, nor does it establish nigh-

unconditional protection over minimum flows as the majority reads it to do.

Majority at 2 ("The exception is very narrow, however, and requires extraordinary

circumstances before the minimum flow water right can be impaired."). The reality

is more complex: the legislature almost immediately revisited the MWFLA in order

to temper its effects when it passed the WRA.

       The relevant sections, RCW 90.22.010 through .030, were enacted in

1969. LAWS OF 1969, 1st Ex. Sess., ch. 284, §§ 3-5. In the same year, the

legislature established the Legislative Committee on Water Resources to develop

provisions for the expansion of agricultural irrigation as well as other present and

reasonably foreseeable water needs. Substitute H. Con. Res. 15, 41st Leg., Ex.

Sess. (Wash. 1969) (on file with Wash. State Archives). The committee examined

the MWFLA and determined that

       if state government is to reserve waters for one use . . . , it is
       obligated then to reserve for §!1.1 beneficial uses, and that such
       reservation procedures place said beneficial uses on a par, i.e., that
       all uses receive consideration in a single planning and reservation
       process.

LEGIS. WATER RESOURCES COMM., FINAL REPORT OF FINDINGS TO 42D LEGISLATURE

PURSUANT TO PROVISIONS OF SUBSTITUTE H. CON. RES. 15, cmt. at 6 (Jan. 1971)

(on file with Wash. State Archives). That is, the committee understood minimum

flows to constitute only one of many beneficial uses to be considered "on a par"


                                                2
No. 87672-0 (Wiggins, J., dissenting in part)


with one another. Four members of the committee went on to author the bill that

became the WRA. Significantly, the OCPI exception was adopted unchanged.

Compare Engrossed H.B. 394, § 2(3)(a), 42d Leg., 1st Ex. Sess. (Wash. 1971),

with RCW 90.54.020(3)(a).

       In short, the fact that the drafters of the WRA specifically named the

MWFLA in their report, as well as the proximity in time of the two enactments,

places it beyond dispute that the WRA was meant to modify or clarify the

mandates of the MWFLA in some way. And the drafters' own words indicate that

when they authored the very same OCPI language that we now interpret, their

intent was to secure equitable treatment for minimum flows and for competing

water interests. FINAL REPORT OF FINDINGS TO 42D LEGISLATURE, supra, cmt. at 6.

       Furthermore, the fact that minimum flows constitute vested appropriations
                                      2
of water does not make them immutable. As this court has recognized, Ecology

may impinge on extant water rights in the course of setting minimum flows. Pub.

Uti/. Dist. No. 1 of Pend Oreille County        v.   Dep't of Ecology, 146 Wn.2d 778, 817-

18, 51 P.3d 744 (2002). 3 If Ecology may impinge on prior appropriations through


2
  This analysis assumes that the minimum flows created by the instream flow rule
(Rule) can be thought of as vested rights in the first place. The amendments to the
Rule came about as a direct result of an Administrative Procedure Act, chapter 34.05
RCW, challenge to the Rule. This judicial challenge put the original minimum flows
under a cloud of doubt that was only resolved when the litigation settled as a result of
Ecology's Amended Rule. Of course, Ecology may not reach a rule through
settlement that it could not lawfully reach through the rule making process. But the
majority's reliance on the vested nature of prior appropriations evades the key
question of how we are to interpret the OCPI exception.
3
 As the majority notes, Public Utility District No. 1 addressed a different statutory
scheme from the minimum flows at issue here. Majority at 31 n. 18 (citing Pub. Uti/.


                                                3
No. 87672-0 (Wiggins, J., dissenting in part)


rule making in one context, and minimum flows are to be treated as any other

prior appropriation, then it stands to reason that Ecology may impinge on

minimum flows by rule in some circumstances. We should look to the legislative

history, and to the MWFLA's specific provisions for the "subsequent modification"

of minimum flow rules, to determine what circumstances justify modification. RCW

90.22.020. If we accept the majority's strict reading of the OCPI exception, then

Ecology's statutory authority to modify minimum flows is really only statutory

authority to increase the minimum flows because there will be so few situations in

which Ecology may decrease the minimum flows. There is no evidence that the

legislature intended the water statutes to work as a one-way ratchet, and such an

interpretation flies in the face of the legislature's clearly expressed intent to treat

minimum flows and other beneficial uses equally.

 II.   Factual analysis

       In light of the legislature's intent to place all beneficial uses "on a par," it is

puzzling that the majority does not engage with the record, let alone with

Ecology's hydrological analysis. Doing so reveals that a reservation as small as

1.5 cfs for exempt-well users and rural public water systems would avoid

significant costs on behalf of these underserved communities and would have




Dist. No. 1, 146 Wn.2d at 820-21). This is a distinction without a difference: the
essential holding of Public Utility District No. 1 is that in some cases, Ecology may
override a prior appropriation through rule making. 146 Wn.2d at 821. The majority's
assertion that prior appropriations are, essentially, an absolute barrier to Ecology's
rule making power is more akin to the dissent in Public Utility District No. 1. /d. at
836-37 (Sanders, J., dissenting).

                                                4
No. 87672-0 (Wiggins, J., dissenting in part)


little if any impact on environmental and aesthetic interests. Such an unequivocal

net benefit comports with a plain reading of the term "overriding."

       In the absence of a prior interpretation of the language "overriding

consideration of the public interest," I proceed with a textual analysis. First, we

must identify a "consideration of the public interest," and then we must determine

whether that consideration "overrides" all competing considerations. That is, we

must determine whether the benefit to the public interest from a given reservation

would "dominate or prevail over" the associated costs. WEBSTER's THIRD NEW

INTERNATIONAL DICTIONARY 1609 (2002) (defining "override"). Of course, costs and

benefits may be commensurable or incommensurable. But the very existence of

the OCPI exception indicates that there will be some cases in which the combined

benefits will so clearly override the combined costs that an exception to the prior

appropriation rule will be warranted.

       Many of the new reservations under the Amended Rule, indeed, do not rise

to that standard. The Amended Rule would allocate 5.5 cfs to large public water

purveyors, at an estimated benefit of $104,000. Administrative Record (Admin. R.)

at 002868. The Amended Rule would allocate 10 cfs for agricultural irrigation, at

an estimated benefit of $3.7 million. /d. at 002869, 002871. The Amended Rule

would allocate 0.5 cfs of water for stock watering purposes at "no cost and no

gain" to the public. /d. at 002872. While Ecology did not calculate individual cost

estimates for these reservations, it estimated that the economic costs (mostly

comprising impacts on migratory fish populations) of the full 25 cfs reservation

would be $6 to $6.7 million. /d. at 002880. Even the sum of all the economic


                                                5
No. 87672-0 (Wiggins, J., dissenting in part)

benefits of the above three reservations is less than this cost figure. The

economic costs are so great that we may conclude that the reservations for large

public water purveyors, agricultural irrigation, and stock watering are not

overriding considerations of the public interest, without resort to incommensurable

costs and benefits.

        But the final reservation category-rural public water systems and permit-

exempt wells-deserves a closer look. According to Ecology's estimates, 9,766

people relied on permit-exempt wells in 2005, a figure that will increase to 17,501

by 2025. These people will require an additional 0.81 cfs to serve average

household needs. Rural public water systems will require an additional 0.36 and

0.69 cfs between now and 2025. In total, then, these needs could be met with a

reservation of 1.5 cfs or less. This is less than 1 percent of the 200 cfs of

interruptible water rights created by the in stream flow rule (Rule )4 and less than
                                                                         5
0.03 percent of the Skagit River's average flow during the dry season.

         Now consider the alternative. Without these 1.5 cfs, rural public water

system or exempt-well users are left without water for up to 20 days of some

months and are left with a few onerous choices. One choice, according to

Ecology's cost benefit analysis, is to store sufficient water to last through the dry

season. This would require about three months' worth or tens of thousands of


4
    See majority at 3 n.2.
5
  During the low flow season in the early fall, the Skagit River Watershed averages
5,970 cfs. The average flow for the whole year is 16,560 cfs, over 11,000 times the
amount of water needed by rural public water system and exempt-well users.


                                                6
No. 87672-0 (Wiggins, J., dissenting in part)


gallons. Secondly, users might purchase agricultural farmland with uninterruptible

water rights and transfer the rights to their homes, thus reducing the State's

supply of irrigated farmland. A third choice is to develop an Ecology-approved

mitigation plan, which would require a hydrological analysis; professional

hydrological investigation may be very expensive. 6 Finally, if none of these

options is feasible, users may be left with no choice but to abandon their land,

downgrading building lots to pieces of dry farmland. In total, the costs that would

be avoided by a 1.5 cfs reservation for rural public water system and exempt-well

users alone would be in excess of $29 million.

         The interests on the other side of the equation include incommensurables

such as fish spawning and recreational enjoyment of the waters of the Skagit

River. To be sure, these are important interests that Ecology is not at liberty to

ignore. And indeed, Ecology properly took the incommensurables into account

and incorporated them into its analysis when it determined that the amended

in stream flow rule (Amended Rule f was supported by OCPI. Ecology determined

in its expert capacity that the full 25 cfs reservation provided by the Amended

Rule would decrease the populations of chinook, coho, cutthroat, and other

perennially spawning fish by 0.5 percent. 8 Surely the impact would be even less if

6
 The town of Hamilton's Little Carey's Creek mitigation plan, for instance, cost over
$750,000.
7
    See majority at 3 n. 2.
8
  Ecology estimates that fish that spawn in the late fall and depart for the ocean by
spring, such as pink, chum, and fall chinook, would not be affected at all.



                                                7
No. 87672-0 (Wiggins, J., dissenting in part)


we reduced the reservation 16-fold, limiting Ecology to the 1.5 cfs necessary for

rural public water system and exempt-well users. 9 Furthermore, there are

incommensurables in favor of the Amended Rule as well. As Ecology notes in its

brief, the reservations created by the Amended Rule are not merely a matter of

economic benefit but rather a matter of necessity to make rural development and

lifestyles in the Skagit River basin possible at all.

       The majority argues that Ecology categorically may not rely on cost-benefit

analysis in determining OCPI, for fear that "the need for potable water for rural

homes [will be] virtually assured of prevailing over environmental values." Majority

at 14. No party has called for such an inflexible test, and neither do I. This is not

simply a case where the benefits are greater than the costs but where the

benefits of the 1.5 cfs reservation in particular are significant and the costs are

close to nothing. That is, the record clearly indicates that the 1.5 cfs reservation

for rural public water system and exempt-well users would bring significant value

to users underserved by traditional water supplies, at a nominal cost to fish

populations and other ecological and aesthetic interests. If such an overwhelming

benefit does not "override," that is "to dominate or prevail over," the marginal

impact on fish, it is difficult to determine what would. WEBSTER's, supra, at 1609. If

the OCPI exception were reserved for truly "extraordinary circumstances" as the

majority reads it to be, majority at 2, then the legislature could have enumerated

such "extraordinary circumstances," such as fires or other emergencies. The

9
   If a reservation of 25 cfs is expected to cause as much as $6.7 million in harms to
fish populations, Admin. R. at 002880, then simple arithmetic suggests that a
reservation of 1.5 cfs will cause less than half a million dollars in damage.


                                                8
No. 87672-0 (Wiggins, J., dissenting in part)


legislature did not do so, and when it passed the WRA, it made clear that

minimum flows were to be treated equally with and not greater than competing

water interests. It is difficult to square this legislative intent with the majority's

willingness to sacrifice significant socioeconomic interests for the sake of a

miniscule proportion of a select number of fish populations.

       Of course, this court is not a finder of fact. While it seems likely that a

reservation of 1.5 cfs would have even less of an impact on environmental and

aesthetic interests than would the full 25 cfs envisioned by the Rule-and

perhaps even no impact at all-we cannot say for certain. Ecology's hydrological

expertise places it in a better position to determine the impact (or lack of impact)

of a 1.5 cfs reservation for exempt-well users and rural public water systems.

Therefore, I would remand this case with instructions to Ecology to analyze the

ecological impact of the 1.5 cfs reservation. If Ecology finds that a reduction of 1.5

cfs would produce benefits to the public interest that clearly override the harms-

for instance, a reduction in fish populations of a hundredth of a percent or less-

then the reservations should be permitted. If not, then I would agree with the

majority.




                                                9
No. 87672-0 (Wiggins, J., dissenting in part)


       I respectfully dissent.




                                                10